Citation Nr: 9930281	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-19 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to December 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 rating decision by the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran's notice of disagreement was 
received in June 1998.  A statement of the case was mailed to 
the veteran in July 1998.  The veteran's substantive appeal 
was received in November 1998.  The veteran testified before 
a hearing officer at the RO in November 1998.


REMAND

The veteran contends that he is entitled to service 
connection for PTSD since he was exposed to stressors during 
service which resulted in his development of PTSD.  In order 
to verify that the veteran served in combat in Vietnam, the 
RO sent the veteran an August 1996 letter requesting 
information from the veteran regarding his units of 
assignment; specific stressful event(s), with exact dates and 
places; and names, ranks and units of those who were wounded 
or killed, if any.  The RO also requested the veteran's 
service personnel file.  

In response to the RO's request, the veteran submitted a 
September 1996 statement in support of claim, wherein the 
veteran asserted that he was involved in several fire fights 
in Vietnam during which he recalled shooting at, and hitting, 
the enemy.  The veteran contended that each time he returned 
to base after fighting in the field, he would talk to the 
Chaplain about his combat experiences.  The veteran reported 
that the worst part about being in the field was when he had 
to put body parts of the dead soldiers in body bags.

The veteran was afforded a VA examination in September 1996.  
The veteran reported to the examiner that he spent 3 of his 
12 months in Vietnam in active combat.  The veteran reported 
that during active combat, he had to place bodies and parts 
of bodies.  The veteran reported that his unit was under 
enemy fire on several occasions.  The veteran reported that 
he had a problem with drug and alcohol abuse.  The veteran 
reported feeling lonely and nervous.  The examiner noted that 
the veteran's affect was appropriate, sleep was usually fair.  
The veteran did not report having nightmares or flashbacks.  
The veteran was not sensitive to loud noises, and did not 
exhibit startle reaction.  The veteran was fairly sociable 
with several friends.  The veteran was even-tempered, with no 
"short fuse."  The veteran was not ill-affected by war 
movies.  The veteran was hypervigilant.  No anhedonia was 
noted, as the veteran enjoys playing chess.  The veteran 
denied suicidal ideation, hopelessness, or helplessness.  The 
veteran feels optimistic about the future.  Memory and 
concentration were intact.  There were no hallucinations, 
delusions, phobias, obsession, compulsions, nor panic 
attacks.  The examiner diagnosed the veteran with general 
anxiety disorder with a GAF of 51.  The examiner stated, 
"This veteran does not fulfill DSM-IV criteria for the 
diagnosis of PTSD."

The veteran was hospitalized at a VA facility from January to 
March 1997.  The veteran indicated that he wanted to work out 
problems with his anger.  The veteran was cooperative, calm, 
and had appropriate affect.  The veteran's mood was normal.  
The veteran's thought processes were intact, devoid of 
thought content or process deficits.  Memory was intact.  The 
veteran's thinking had a tendency to be concrete.  Judgment 
was mildly impaired and insight was poor.  The veteran was 
stable at the time of discharge in March 1997.  The veteran's 
mood was also more stable and elevated appropriately.  His 
anger was under greater control.  The veteran was without 
suicidal or homicidal ideation.  The veteran was diagnosed 
with PTSD.

During the veteran's November 1998 hearing at the RO, the 
veteran testified that he went on combat patrols in July 1969 
in Laos and Cambodia.  The veteran stated that he was 
assigned to the First Cavalry as an infantryman.  The veteran 
testified that he went on combat patrol in Vietnam about 12 
times.  The veteran testified that he was shot at.

Finally, the veteran testified that he currently received 
treatment from two doctors at the VA Medical Center.  One of 
the doctors is Dr. Fine, however the name of the other 
treating physician is unclear.

The veteran's service personnel file indicates that the 
veteran served in Vietnam from July 1969 to July 1970.  His 
principal duty was reported as machine operation specialist.  
He was assigned to U.S. Army Aviation Management Data 
Processing Center.  The records also indicate that the 
veteran was awarded the Vietnam Service Medal, the Vietnam 
Campaign Medal and the Sharpshooter Badge.  As noted above, 
the veteran stated that he served in combat in Vietnam.  
However, the veteran's service personnel records do not 
clearly indicate that the veteran served in combat.  

Applicable law provides service connection will be granted if 
it is shown a particular disease or injury resulting in 
disability was incurred or aggravated during active duty. 38 
U.S.C.A. §§ 1110.  In addition, in adjudicating a claim for 
PTSD, the applicable VA regulation states that service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence between 
current symptomatology and the claimed inservice stressor.  
38 C.F.R. § 3.304(f).  In the case of Cohen v. Brown, 10 Vet. 
App. 128 (1997), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
issued directives to be followed in cases where the issue is 
service connection for PTSD.  In sum, in the Cohen case, the 
Court confirmed that the evidence must show that the veteran 
has a clear diagnosis of PTSD, that the veteran was exposed 
to a stressor(s) during service (which may be combat or non-
combat service), and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  

In the Cohen case, the Court provided distinctions between 
non-combat and combat service.  In cases of non-combat 
service, the Court indicated that 38 U.S.C.A. § 1154(b) is 
not applied.  If the veteran did not serve in combat and his 
stressor is therefore, not combat-related, the Court 
indicated that the veteran's own lay testimony is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence.  The 
Cohen case indicated that credible supporting evidence 
includes lay/comrade statements as well as service department 
verification.  If the veteran engaged in combat during 
service, his claim must be considered under the reduced 
evidentiary threshold pursuant to 38 U.S.C.A. § 1154(b) for 
combat veterans.  In the Cohen case, the Court stated that 
38 C.F.R. § 3.304(f) and VA manual provisions are deficient 
in that they do not reflect the relaxed requirements of 
38 U.S.C.A. § 1154(b).  Under 38 U.S.C.A. § 1154(b), the 
combat veteran's testimony alone is enough to establish the 
occurrence of a stressor unless it is inconsistent with the 
circumstances, conditions, or hardships of service or unless 
the Board finds that, by clear and convincing evidence, a 
particular stressful event did not occur.  The Court stated 
that where the veteran had combat and a stressor(s) is 
related to combat, the veteran's lay testimony must be 
accepted as conclusive.  

In this case, as indicated, the veteran alleges combat 
stressors.  In this regard, the Board observes that an 
initial determination must be made as to whether the veteran 
served in combat and as to whether any of the alleged 
stressors actually occurred.  The Board notes that the RO has 
not determined whether the veteran had combat service.  In 
light of the veteran's contentions, the Board finds that the 
RO should determine whether or not the veteran served in 
combat.  The RO should make a list of all the veteran's 
claimed stressors and submit them to the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), formerly 
known as the U.S. Army & Joint Services Environmental Support 
Group (ESG) for verification including verification of 
whether the veteran served during combat.  The USASCRUR 
should also verify whether the veteran served in the First 
Cavalry in Vietnam from July 1969 to July 1970.  

As noted above, the veteran has been diagnosed as having 
PTSD.  In the Cohen case, the Court noted that under 38 
C.F.R. § 3.304(f), a current medical diagnosis of PTSD must 
be an "unequivocal" one.  The Court further explained that 
a PTSD diagnosis by a mental health professional must be 
presumed to have been made in accordance with Diagnostic and 
Statistical Manual of Mental Disorders (DSM) criteria.  In 
other words, a diagnosis of PTSD by a mental health examiner 
will be presumed to be in accordance with DSM criteria as to 
adequacy of symptomatology and sufficiency of stressor.  In 
discussing the sufficiency of a stressor to support a 
diagnosis of PTSD, the Court pointed out that under the DSM-
III-R a psychologically traumatic event(s) must be shown to 
have had the potential of evoking significant symptoms of 
distress in almost everyone.  However, the Court further 
noted that under DSM -IV a subjective test had been adopted.  
Specifically, in order for a stressor to sufficiently support 
a diagnosis of PTSD: (1) a person must have been exposed to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others; and (2) the person's 
response involved intense fear, helplessness, or horror.  The 
Court explained that DSM-IV's "stressor sufficiency" 
requirements involved medical questions requiring examination 
and assessment by a mental-health professional.  

The Board notes that the veteran's stressors must be 
factually verified in order for there to be a valid diagnosis 
of PTSD based on any of the alleged stressors.  That is, if a 
stressor did not factually occur, then a diagnosis based upon 
that stressor would not be valid.  As such, once the RO has 
attempted to verify the veteran's alleged stressors as 
indicated above, the veteran should be afforded a VA 
psychiatric examination by a psychiatrist who has been 
afforded all of the aforementioned information and records as 
well as the criteria of DSM III and DSM IV.  In regard to 
PTSD, the RO must specify for the examiner the stressor or 
stressors that it has determined are established by the 
record and the examiner must be instructed that only those 
events may be considered for the purpose of determining 
whether exposure to a stressor in service has resulted in 
current psychiatric symptoms and whether the diagnostic 
criteria to support the diagnosis of PTSD have been 
satisfied.  The examiner should integrate any previous 
psychiatric findings and diagnoses with current findings to 
obtain a true picture of the nature of the veteran's 
psychiatric status.  If a diagnosis of PTSD is deemed 
appropriate, the examiner should comment upon the link 
between the current symptomatology and one or more of the 
inservice stressors, if any, found to be established by the 
RO.  The report of examination should include the complete 
rationale for all opinions expressed. The criteria for PTSD 
contained in both DSM-IIIR and DSM-IV must be utilized by the 
examiner in determining whether the veteran has PTSD as a 
result of the inservice stressors provided by the RO.  

The Board also notes that service connection for PTSD was 
initially denied by the RO in rating actions dated in 
February and May 1997.  In the statement of the case the RO 
identified correspondence received in June 1998 as the notice 
of disagreement.  However, the RO made no determination as to 
the possible finality of the February and May 1997 rating 
actions, nor did it address the potential issue of whether 
new and material evidence had been submitted to reopen any 
claim with respect to which a final decision had been 
entered.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain and associate 
with the claims file all VA treatment 
records of the veteran, which are not 
currently in the claims file, including 
medical records from the Montrose VA 
Medical Center and any other VA facility 
from which the veteran has received 
treatment.

2.  The veteran should again be asked to 
provide specific information with regard 
to unit assignments, names of individuals 
killed or wounded and places and dates of 
his alleged participation in combat.  The 
RO should make a list of the veteran's 
claimed stressors and contact the 
USASCRUR, 7798 Cissna Road, Springfield, 
Virginia 22160, for verification 
including whether the veteran served 
during combat with the 11 Bravo, First 
Cavalry in Vietnam from July 1969 to July 
1970.  The USASCRUR should also verify 
whether the veteran served in Cambodia 
and/or Laos and whether the veteran was 
subjected to firefights and rocket fire 
attacks.  

3.  The RO should contact the veteran and 
inform him that he may specifically 
submit lay/comrade statements which 
support his report of the alleged 
stressors, including, but not limited to, 
statements from the "Chaplain" of which 
he spoke about in his September 1996 
correspondence to the RO and during his 
personal hearing.  

4.  With the additional information 
obtained and the evidence currently of 
record, the RO should review the file and 
prepare a summary of the stressors 
experienced by the veteran, making a 
specific determination as to which if any 
claimed stressors occurred.  The RO must 
determine if the veteran ever engaged in 
combat.  

5.  If the RO determines that any 
stressor(s) occurred the RO should have 
the veteran scheduled for a psychiatric 
examination who should be furnished the 
stressor(s) the RO has determined 
occurred.  The claims folder should also 
be furnished.  The examiner must be 
instructed that only the stressor(s) may 
be considered for the purpose of 
determining whether the veteran has PTSD 
due to the stressor(s).

6.  The RO should then review the record 
and ensure that all the above actions 
have been completed.  When the RO is 
satisfied that the record is complete and 
the psychiatric examination is adequate, 
the RO should review all of the evidence 
of record and readjudicate the issue of 
entitlement to service connection for 
PTSD, in light of the Cohen case.  The RO 
should also determine whether any prior 
decision denying service connection for 
PTSD became final, and, if so, whether 
new and material evidence was submitted 
to reopen the claim.  If the action taken 
is adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  
They should also be afforded the 
opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	TERENCE D. HARRIGAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











